Citation Nr: 0740734	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-27 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently evaluated as 10 
percent disabled.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from August 1989 until 
September 2000.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
San Diego, California.  The claims file was subsequently 
transferred to the RO in Reno, Nevada.

The October 2004 rating on appeal also denied a claim of 
entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  
The veteran initiated an appeal as to that issue.  However, 
he withdrew that appeal in a March 2005 communication.  
Therefore, the only issue for appellate consideration is that 
indicated on the title page of this decision.  


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
degenerative disc disease of the lumbar spine has been 
productive of complaints of low back pain and right lower 
extremity numbness; objectively, the evidence shows forward 
flexion in excess of 60 degrees and combined range of motion 
of the thoracolumbar spine in excess of 120 degrees with pain 
and additional loss of function with repetitive motion.

2.  A medical diagnosis of impairment of the right sciatic 
nerve, with some gait abnormality and no more than mild 
neurologic symptomatology, limited to the right lower 
extremity, has been assigned.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation of 20 
percent, but no higher, for degenerative disc disease of the 
lumbar spine, have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 
4.459, 4.71a, Diagnostic Code 5010-5243 (2007).

2.  The criteria for entitlement to a separate 10 percent 
rating for neurologic manifestations of the veteran's 
degenerative disc disease of the lumbar spine, sciatic nerve, 
right lower extremity, have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 
4.45, 4.459, 4.124a, Diagnostic Codes Diagnostic Codes 8520, 
8521, 8524, 8525, 8526 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the appellant 
in April 2004 and May 2004 that fully addressed all four 
notice elements and was sent prior to the initial RO decision 
in this matter.  The letter informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The April 2004 letter explicitly asked the veteran 
to provide "any evidence in your possession that pertains to 
your claim."  The AOJ letters noted above informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
the AOJ.  The Board is satisfied that the appellant has been 
adequately informed of the need to submit relevant evidence 
in his possession. 

With respect to the Dingess requirements, the veteran was 
given notice of what type of information and evidence he 
needed to substantiate his claim for an increased rating, as 
this is the premise of the claim.  It is therefore inherent 
in the claim that the veteran had actual knowledge of the 
rating element of his claim; however, he was not provided 
with notice of the type of evidence necessary to establish an 
effective date for the disability on appeal.  However, to the 
extent that the claim has been granted, the RO will assign 
the rating and effective date and so notify the veteran.  
Thus, any deficiency as to Dingess notice does not unfairly 
prejudice the veteran here.

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder contains the 
veteran's post-service reports of VA and private treatment 
and examination.  Furthermore, the veteran has submitted 
statements in support of his claim.

Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Facts and analysis

Turning now to the merits of the veteran's claim, the Board 
has reviewed all of the evidence in the veteran's claims 
file, with an emphasis on the medical evidence for the rating 
period on appeal.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

The veteran is claiming entitlement to an increased rating 
for degenerative disc disease of the lumbar spine.  His 
request for an increase was received in March 2004.  
Moreover, 38 C.F.R. § 4.1 provides that, in evaluating a 
disability, such disability is to be viewed in relation to 
its whole recorded history.  Therefore, the Board will 
consider any clinical records dated prior to March 2004 which 
are found to shed additional light on the veteran's 
disability picture as it relates to the rating period on 
appeal. 

In cases such as this, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet.App. Nov. 19, 2007).

Throughout the rating period on appeal, the veteran is 
assigned a 10 percent evaluation for a degenerative disc of 
the lumbar spine pursuant to Diagnostic Code 5010-5243.  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2007).  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2007), degenerative arthritis is rated based on limitation 
of motion of the affected joint.  

Limitation of lumbar motion is addressed under the general 
rating formula for diseases and injuries of the spine.  Under 
that general rating formula, a 10 percent rating is warranted 
where the evidence reveals forward flexion of the 
thoracolumbar spine greater than 60 degrees, but not greater 
than 85 degrees, or the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees, but not 
greater than 235 degrees, or if there is muscle spasm, 
guarding, or localized tenderness not resulting in an 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with a loss of 50 percent or more of the height.  
38 C.F.R. § 4.71a, Diagnostic Code 5237 for lumbosacral 
strain; Diagnostic Code 5242 for degenerative arthritis; and 
Diagnostic Code 5243 for intervertebral disc syndrome.

In order to be entitled to the next-higher evaluation, a 20 
percent evaluation, under the general rating formula, the 
evidence must show forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees, or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis or 
abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5237 
for lumbosacral strain; Diagnostic Code 5242 for degenerative 
arthritis; and Diagnostic Code 5243 for intervertebral disc 
syndrome.

In the present case, VA examination in August 2004 revealed 
forward flexion of the lumbar spine to 82 degrees.  The 
veteran had extension to 28 degrees.  Left lateral flexion 
was to 26 degrees and right lateral flexion was to 28 
degrees.  Left rotation was to 40 degrees and right rotation 
was to 42 degrees.  Paravertebral muscle spasm was also 
indicated.

In evaluating musculoskeletal disabilities, consideration 
must be given to additional functional limitation due to 
factors such as pain, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the 
August 2004 VA examination, as well as the clinical treatment 
reports, reflected complaints of persistent low back pain.  
Moreover, in a March 2004 statement, the veteran explained 
that he was restricted in his activities due to low back 
pain.  Specifically, his doctors had directed him not to lift 
more than 5 pounds.  He was also to avoid bending at the 
waist, climbing, and prolonged standing.  He stated that his 
pain was constant and that it affected his sleep.  

Objectively, the August 2004 VA examination revealed pain 
with repetitive motion, particularly with flexion.  Moreover, 
an earlier February 2004 VA clinical note showed that the 
veteran walked with an antalgic gait on the right side as his 
low back pain increased.  The evidence further shows that the 
veteran's low back pain was significant enough to require 
epidural injections, which did not offer relief from his 
symptoms.  

Although the range of motion findings of record do not meet 
the requirements for a 20 percent evaluation on their face, 
considerations of pain and the finding of altered gait enable 
the conclusion that the veteran's disability picture most 
nearly approximates the criteria for the next-higher 20 
percent rating under Diagnostic Code 5243.  In particular, 
the Board notes that, although the examiner stated that 
veteran had forward flexion to 82 degrees on VA examination 
conducted in 2004, evaluation of increased limitation due to 
pain was halted because the veteran's pain increased.  The 
examiner did not state the remaining extent of flexion 
without pain at that time, but the discussion implies that 
the veteran's flexion was limited by pain on repetitive 
motion.  

Moreover, such 20 percent evaluation is appropriate 
throughout the rating period on appeal.  In reaching these 
findings, all reasonable doubt has been resolved in the 
veterans favor.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

While a 20 percent evaluation is justified for the veteran's 
low back disability, a rating in excess of that amount is not 
warranted.  Indeed, to achieve the next-higher 40 percent 
evaluation under the general rating formula, the evidence 
must show favorable ankylosis of the entire thoracolumbar 
spine.  Such has not been demonstrated here.  

The Board has also considered whether an increased evaluation 
under Diagnostic Code 5243 is possible here on the basis of 
incapacitating episodes.  The rating criteria for 
intervertebral disc syndrome based on incapacitating episodes 
provides for a 40 percent rating where the evidence shows 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the last 12 months.  

Note (1) to Diagnostic Code 5243 defines an "incapacitating 
episode" as "a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5243.  As such, 
Diagnostic Code 5243 cannot serve as a basis for an increased 
rating on the basis of incapacitating episodes.

Additionally, Note (1) of the general rating formula 
instructs the rater to separately evaluate any associated 
objective neurologic abnormalities under an appropriate 
Diagnostic Code.  

In the present case, the evidence does indicate neurologic 
symptomatology throughout the rating period on appeal.  For 
example, private evaluation in November 2003 resulted in 
assignment of a diagnosis of sciatica.  VA outpatient 
treatment report dated in January 2004 showed a positive 
straight leg raise on the right side, and continued the 
diagnosis of sciatica.  A February 2004 report again showed a 
positive straight leg raise at 50 degrees on the right.  That 
report also showed decreased sharp and dull sensation in the 
right lower extremity.  

The report of a private magnetic resonance imaging 
examination disclosed a bulging disc at L4-5 and L5-S1.  This 
report provides an objective basis consistent with the 
clinical findings of neurological abnormalities and the 
subjective reports of pain with motion.  Moreover, while 
neurological findings were normal upon VA examination in 
August 2004, a subsequent January 2005 VA outpatient record 
again reflected numbness in the right lower extremity.  
Muscle strength was 5/5 at that time.  A July 2005 VA record 
showed complaints of occasional paresthesias of the right 
foot, radiating to the right thigh.  While, no sensation 
impairment was detected at that time, the examiner indicated 
that there was a guarding on the right, resulting in an 
apparent slight decrease in strength at the right thigh, 
described as 4-5/5 on the right, as compared to 5/5 on the 
left.  

The opinion of the August 2004 VA examiner was that the 
veteran had degenerative disc disease, lumbosacral spine, 
involving the right sciatic nerve.  There is no evidence of 
left lower extremity complaints or neurologic abnormality on 
any private or VA examination.  The veteran's neurological 
abnormalities meet the criteria for evaluation for "mild" 
neurological symptoms, but are not moderate or severe.  In 
particular, the veteran's symptoms are primarily subjective 
or sensory in nature, and there is evidence of foot drop or 
partial foot drop or inability to move in any plane in the 
right lower extremity.  

Resolving reasonable doubt as to whether the veteran's 
neuralgic impairment of the right lower extremity warrants a 
compensable evaluation, the Board finds that a 10 percent 
evaluation is warranted.  In this manner, the Board satisfies 
its obligation to resolve all reasonable doubt in favor of 
the veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  There is no other diagnostic code of impairment of 
the right lower extremity that provides a 10 percent 
evaluation.  All remaining potentially relevant Code sections 
provide only noncompensable evaluations.  Thus, the veteran 
is entitled to a separate 10 percent rating under Diagnostic 
Code 8520, 8521, 8524, 8525 or 8526 for the neurologic 
manifestations of the disability at issue, throughout the 
rating period on appeal, but no higher evaluation.

In conclusion, a 20 percent rating, but no higher, is 
warranted for the orthopedic manifestations of a low back 
disability for the entirety of the rating period on appeal.  
Additionally, a 10 percent rating is warranted for the 
neurologic manifestations of the veteran's low back 
disability, also for the entirety of the rating period on 
appeal.  In reaching these conclusions, the benefit of the 
doubt doctrine has been applied where appropriate.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.


ORDER

A 20 percent rating for the orthopedic manifestations of the 
veteran's degenerative disc disease of the lumbar spine is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.

A separate 10 percent rating for neurologic manifestations of 
the veteran's degenerative disc disease of the lumbar spine, 
sciatic nerve, right lower extremity, is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


